         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,                                                   PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                            CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                         INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                            No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                    DEFENDANT

            BRIEF IN SUPPORT OF MOTION TO QUASH SUBPOENAS

       The Federal Rules of Civil Procedure provide that a subpoena that is annoying,

oppressive, or unduly burdensome should be quashed. Fed. R. Civ. P. 26(c)(1) &

45(d)(3)(A)(iv). Here, the Cave Plaintiffs have served two subpoenas, both of which are

calculated to annoy, oppress, and unduly burden two officials serving at the Capitol during

the most intensive portion of the legislative session. In addition, the Cave Plaintiffs’

subpoenas are premature due to both the lack of sufficient opportunity for prior appropriate

investigation into the Satanic Temple Intervenors’ claims and the presently unascertainable

legal standard governing passive displays. The Court should quash the subpoenas.
         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 2 of 9



I.     The Cave Plaintiffs’ subpoenas are calculated to annoy, oppress, and unduly
       burden the subpoenaed officials during the most intensive part of the legislative
       session.

       As the parties serving a subpoena, the Cave Plaintiffs have an affirmative duty to

“take reasonable steps to avoid imposing undue burden . . . on a person subject to the

subpoena.” Fed. R. Civ. P. 45(d)(1). “The court . . . must enforce this duty and impose an

appropriate sanction . . . on a party or attorney who fails to comply.” Id. (emphasis added).

Further, a court must quash or modify a subpoena that subjects a person to an undue

burden. Fed. R. Civ. P. 45(d)(3)(A)(iv); see Fed. R. Civ. P. 26(c)(1) (“The court may, for

good cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense . . . .”).

       Kelly Boyd is the Chief Deputy for Commissioner of State Lands Tommy Land.

Kerry Jucas Moody is Director of Communication and Education for Secretary of State

John Thurston. Besides serving their elected constitutional officers, Mr. Boyd and Ms.

Moody are also each heavily involved in the work of the Arkansas General Assembly’s

current legislative session.

       Mr. Boyd is responsible for advising the Legislature and testifying before various

committees on bills bearing on numerous matters coming within the Commissioner of State

Lands’ orbit. These include the agency’s budget and appropriations; land records; property

taxes; public auctions; redemption; penalties; patents; mineral leases and permits; and oil

and gas leases and royalties. This also includes other matters concerning the 10-agency

Natural Resources Committee, of which the Commissioner is the chair.

       As Director of Communication and Education for the Secretary of State, Ms. Moody

is likewise responsible for, along with many other matters, documenting the legislative


                                              2
         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 3 of 9



session; providing support to the legislators in historical matters; managing and

coordinating visitors’ observations of the legislative session and related activities and events;

and dealing with press inquiries concerning the session. Mr. Boyd and Ms. Moody have

little-to-no control over the various demands that the legislative session makes of their time

and attention.

       The session requires long hours and a focused staff. During the legislative session—

especially the latter portion—from mid-March to mid-April—the Legislature’s activity is

intense and fast-paced. To craft and pass appropriate legislation, both legislators and the

state officials at the Capitol who serve them devote their attention to ensuring that the

information they need is properly available, communicated, and assessed. Because the

Arkansas General Assembly meets for several weeks only once every two years, time is of

the essence.

       The Cave Plaintiffs have subpoenaed Mr. Boyd and Ms. Moody, commanding them

to appear for depositions on March 13 and 14, 2019 (Exh. A; Exh. B), during the busiest

time of the legislative session. Compelling Mr. Boyd and Ms. Moody to prepare and sit for a

deposition right now—when the official demands placed on their time are at an apex and

there is no need for urgency—singularly subjects them to undue burden, oppression, and

annoyance. The Defendant has communicated this to the Cave Plaintiffs. But they have

unreasonably refused to withdraw their subpoenas.

       In light of that unreasonable refusal and the lack of any circumstances creating an

urgent need for these depositions to proceed at this moment, the Cave Plaintiffs have

violated their affirmative duty to “take reasonable steps to avoid imposing undue burden . . .

on a person subject to the subpoena.” Fed. R. Civ. P. 43(d)(1). The conclusion is


                                               3
         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 4 of 9



inescapable that the subpoenas are calculated to annoy, oppress, and unduly burden these

officials during the legislative session. Therefore, the Court should quash the subpoenas and

impose an appropriate sanction under the Rules.

II.    Without either an opportunity for ordinary investigation or an ascertainable legal
       standard, the Cave Plaintiffs’ subpoenas are doubly premature.

       The Cave Plaintiffs’ subpoenas are premature for two reasons: (1) because the Satanic

Temple Intervenors have recently brought new plaintiffs and new claims into this lawsuit

that need investigation before depositions begin; and (2) because, although the governing

legal standard is presently unascertainable, the Supreme Court has signaled that it is set to

clarify it very soon.

       A.      It is unduly burdensome to be compelled to defend depositions without sufficient
               opportunity to investigate the Satanic Temple Intervenors and their claims.

       The Satanic Temple Intervenors have recently brought three new plaintiffs and

entirely new Equal Protection claims into this litigation. The Defendant has not had

sufficient opportunity to investigate these Intervenors and their claims. Being compelled to

defend depositions now, without the benefit of such ordinary investigation, would unduly

burden the Defendant by prejudicing his ability to mount a proper defense. Therefore, the

Cave Plaintiffs’ subpoenas are premature and improper given the recent intervention by the

Satanic Temple Intervenors. The Court should quash them.

       B.      It is unduly burdensome to be compelled to defend depositions when the legal
               standard is unascertainable and the Supreme Court signaled that it is set to clarify
               it soon.

       On February 27, the U.S. Supreme Court held oral argument in The American Legion

v. American Humanist Association. That argument left little doubt that the Court intends to




                                                4
          Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 5 of 9



clarify the legal standard governing passive displays. The greater part of the argument

concentrated on what the appropriate legal standard will be in passive display cases.

        Given that the lower court found the Bladensburg Cross unconstitutional using the

Lemon test, there was much discussion of whether the Court should expressly repudiate that

standard. Tr. of Oral Arg.1 at 19, 64, 67-71, 82, 89-92, The Am. Legion v. Am. Humanist Ass’n,

Case No. 17-1717 (U.S. Feb. 27, 2019) (hereinafter, “Tr.”); see Lemon v. Kurtzman, 403 U.S.

602 (1971). Justice Gorsuch noted that “a majority of this Court, though never at the same

time, has advocated for Lemon’s dismissal.” Tr. 67. He asked, “Is it time for this Court to

thank Lemon for its services and send it on its way?” Tr. 67.

        Further discussing the confusion among circuit courts concerning how Lemon

applies, Justice Gorsuch characterized the test as a “dog’s breakfast.” Tr. 19. He observed

that the courts of appeal continue to cite and apply Lemon, even though “[i]t’s been a long

time since this Court has applied [that test],” and “it has resulted in a welter of confusion

. . . by anyone’s admission.” Tr. 67. Justice Gorsuch then asked, “what about all those poor

court of appeals judges who are left still with confusion? . . . So what – I mean, is it really

fair on the lower court judges struggling to apply this Court’s dictates if we don’t provide an

answer on Lemon?” Tr. 67-68. Chief Justice Roberts and Justice Kavanaugh agreed, with the

latter stating: “And to Justice Gorsuch’s point, the lower courts need some clarity about

that.” Tr. 69; see id. at 63-64.

        The justices seemed favorable to acting Solicitor General Jeffrey Wall’s argument

that the Court should extend the test from Town of Greece and the dissent in Allegheny County,

under which one “trace[s] a practice back to the founding or you look to see whether it’s

1
 The transcript of the oral argument is available online at https://www.supremecourt.gov/
oral_arguments/argument_transcripts/2018/17-1717_7l48.pdf.
                                               5
         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 6 of 9



akin to the kind of acknowledgements that the founders and the early generation thought

were permissible, and you ask whether it presents any greater dangers than that.” Tr. 34; see

Tr. 32-36, 44; see also Town of Greece v. Galloway, 134 S. Ct. 1811 (2014); Cty. of Allegheny v.

ACLU, 492 U.S. 573, 655 (1989) (Kennedy, J., concurring in the judgment in part and

dissenting in part). Chief Justice Roberts, in particular, expressed interest in articulating an

easily-applicable test along these lines, favorably referring to former Judge Michael

McConnell’s amicus brief, which describes six conditions that constituted an “establishment

of religion” at the founding. Tr. 29; see Tr. 81-82.

       The merits of various other tests were also discussed. These include Buono’s

“objective meaning” test, Tr. 10-12; see Salazar v. Buono, 559 U.S. 700 (2010), versions of the

coercion test, Tr. 17-32, an objective factors test, Tr. 80-81, and the endorsement and

objective observer tests, which counsel for the American Humanist Association argued

should not be applied, Tr. 31, 36, 66, 79, 80, 82. Finally, the applicability of the tests to Ten

Commandments displays was expressly discussed at various points. Tr. 43, 48, 55-56, 59-62,

70-71. General Wall explained that the same reasoning applies to war memorials, Ten

Commandments, holiday displays, and other forms of symbolic expression. Tr. 43.

       As the Defendant explained in the briefing on his motion for a temporary stay, the

universe of relevant and discoverable facts will be significantly impacted by the test that the

Supreme Court applies in American Legion. Discovery simply cannot be divorced from the

legal framework that controls the disposition of a claim or defense. See Fed. R. Civ. P.

26(b)(1) (limiting discovery to matters “relevant to any party’s claim or defense”). The

applicable legal standard determines the scope of matters relevant to the claims and defenses

at issue, which impacts the countless choices made throughout discovery, like how


                                                6
         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 7 of 9



thoroughly to inquire into a particular matter, how much to insist on a particular point, or

whether to elicit contextualizing facts.

       The governing legal standard thus determines not only the universe of relevant facts

but also the relative value of each relevant fact for a claim or defense. Given that the

governing legal framework in this case will be unascertainable until the Supreme Court’s

decision in American Legion, the Defendant’s ability to mount a proper defense would be

prejudiced by being compelled to defend the depositions of Mr. Boyd and Ms. Moody in

ignorance of what particular legal standard will apply.

       Especially when combined with the fact that the Defendant has not had sufficient

opportunity to investigate the Satanic Temple Intervenors and their claims, the present lack

of an unascertainable legal standard is doubly burdensome. The Court should quash the

subpoenas.

                                       CONCLUSION

       The Cave Plaintiffs’ subpoenas are calculated to annoy, oppress, and unduly burden

Mr. Boyd and Ms. Moody during the most intensive portion of the legislative session.

Although they have an affirmative duty to avoid unduly burdening persons subject to a

subpoena, the Cave Plaintiffs have unreasonably refused to withdraw them. In addition, it is

unduly burdensome to the Defendant to be compelled to defend a premature deposition

without either a sufficient opportunity to investigate the Satanic Temple Intervenors’ claims

or an ascertainable legal standard. The Court should quash the subpoenas.

       Therefore, the Defendant respectfully requests that the Court quash the Cave

Plaintiffs’ subpoenas and impose an appropriate sanction under the Rules.




                                              7
Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 8 of 9



                           Respectfully submitted,

                           LESLIE RUTLEDGE
                           Attorney General

                           /s/ Michael A. Cantrell
                           Nicholas J. Bronni (2016097)
                            Solicitor General of Arkansas
                           Michael A. Cantrell (2012287)
                           Dylan L. Jacobs (2016167)
                            Assistant Solicitors General
                           OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                           323 Center Street, Suite 200
                           Little Rock, AR 72201
                           Ph:     (501) 682-2007
                           Fax: (501) 682-2591
                           Email: Nicholas.Bronni@ArkansasAG.gov

                           Gary L. Sullivan, Ark. Bar No. 92051
                           Managing Attorney
                           Arkansas Secretary of State’s Office
                           Suite 256- State Capitol
                           500 Woodlane Avenue
                           Little Rock, AR 72201
                           PH: (501) 682-3401; Fax: (501) 682-1213
                           Email: gary.sullivan@sos.arkansas.gov

                           Hiram Sasser
                           Michael Berry
                           Lea Patterson
                           FIRST LIBERTY INSTITUTE
                           2001 West Plano Parkway, Suite 1600
                           Plano, TX 75075
                           Tel: (972) 941-6162
                           Fax: (972) 423-6162
                           hsasser@firstliberty.org
                           mberry@firstliberty.org
                           lepatterson@firstliberty.org

                           Attorneys for Secretary of State John Thurston




                              8
         Case 4:18-cv-00342-KGB Document 55 Filed 03/04/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

        I, Michael A. Cantrell, hereby certify that on March 4, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which shall send
notification of such filing to all counsel of record.

                                            /s/ Michael A. Cantrell
                                            Michael A. Cantrell




                                               9
